DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Species B; Group 2, Species B, and Group 3, Species A in the reply filed on 1/11/22 is acknowledged.  The traversal is on the ground(s) that the Species indicated in group 1 were unclear and characterized using language that was not present in the claim. Applicant also traverses on the grounds that dependent claims requiring handles are shown in the illustrated species.  This is not found persuasive because in group 1, species A - C illustrate urinal devices for toilet seats, each urinal device having distinct structural features.  The different features require different search strategies which are burdensome.  As to applicant’s argument that the species election would require the withdrawal of the claims directed to the handles, the Examiner notes that the requirement not identify a species of urinal having or not having handles. As applicant notes, the species illustrated in figures 9 - 16 has handles. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because:
All drawings use significant amounts of text in addition to the reference numerals.  Applicant is required to delete text which does not aid in the comprehension of the figures or which does not indicate a structural element in the device. For example, in figure 1, there is a paragraph which discusses the way the torsion spring functions.  In figure 6, there is a parenthetical statement behind the reference numeral which refers to the foot pedal. In figure 7, there is a paragraph which describes an alternate configuration which is not shown in the drawing.  The appropriate place for all such recitations is in the detailed description section of the specification. 
Figures 9 - 13 appear to be CAD renderings or black and white photographs. Photographs are only permitted in utility patent applications if they are the only practicable medium for illustrating the claimed invention. 37 CFR 1.84(b). New line drawings made by a process which gives them satisfactory reproduction characteristics are required. See 37 CFR 1.84(l).
Figures 14 - 16 have not been made by a process which gives them satisfactory reproduction characteristics.   Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See 37 CFR 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title (or the like) is suggested: Toilet Lid and Urinal Assembly.
Claim Objections
Claims 28 - 30, 33, and 35 - 49 are objected to because of numerous informalities. Owing to the extensive nature of the claims, the below list is representative of some of the issues noted by the Examiner, but it is not exhaustive. There are numerous instances of inconsistent terminology throughout. Applicant’s cooperation in correcting any issues not explicitly set forth below is requested. 
In numerous claims, applicant misspells “receptacle” as “receptable”.
Applicant uses terms like “may” and “can” to describe functional limitations. Applicant is encouraged to use terms such as “configured”, “adapted”, or “capable” to better align with US claim practice. 
In claim 28:
In line 3, delete “the” before “front” and insert --a--.
In line 6, “A” in front of “movable” should be lowercase. 
In line 7, “first, down, position” is not grammatically correct and should be corrected to “--first, down position--. It is noted that this recitation occurs in multiple claims. Correction is required for all instances.
In line 8, “second, urine receiving, position” is grammatically incorrect and should be replaced with --second, urine receiving position--.  It is noted that this recitation occurs in multiple claims. Correction is required for all instances. 
Section A) uses “inlet” and “receptable (sic) inlet” interchangeably throughout.  Consistency is required.  
In line 9, it is unclear what “thereon” refers to. Legalese should be avoided in favor of plain language. 
In the last two lines of the claim, “either said positions, namely either of said first, down, position or of said second or of said second, urine receiving position”  is redundant and informal. Applicant is advised to recite --while in either of said first, down position or said second, urine receiving position--, or the like. 
In claim 35:
 see discussion of claim 28. 
“said urine receiving position” in lines 21 - 22 should be rewritten as --second, urine receiving position--. 
In claim 37, “said positions” should be rewritten as -- said first, down position and said second, urine receiving position--.  Consistency among the dependent and independent claims is required. 
In claim 38, see the discussion of claim 28. Also note that quotation marks (“up” in line 11) in claims are inappropriate. 
In claim 40, “said third, up, position” should be rewritten as --third, up position--. 
In claim 41:
See the discussion of claim 28.
Applicant interchangeably uses “solid waste” and “solid human waste.”  Consistency is required. 
When referring to the lid, applicant interchangeably refers to “first, up position” and “second, urine receiving position” and “first and second position.” Consistency is required. 
In claim 45:
“it” in line 10 is informal and should be replaced with --said seat member--.
In lines 15, “said movable lid assembly itself including, said lid assembly itself including” is redundant and informal and requires revision. 
When referring to the lid, applicant interchangeably refers to “first, up position” and “second, urine receiving position” and “first and second position.” Consistency is required. 
In claim 48, “said human sitting surface in A” appears to attempt incorporate by reference section A of parent claim 45. However, as claim 48 already depends from claim 48, section A is already incorporated into claim 48. Accordingly “in A” is redundant. 
Appropriate correction is required.
Claim 42 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 39. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 - 30, 33, and 35 - 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. There are numerous issues with antecedent basis, double inclusions, and inconsistent terminology in the claims.  Owing to the extensive nature of the claims, the below list is representative of some of the issues noted by the Examiner. It is not exhaustive.  Applicant’s cooperation in correcting any issues not explicitly set forth below is requested. 
Regarding claim 28, in line 10, “at least a portion of said urine stream” is a double inclusion of the previously recited “at least a portion said urine stream” in lines 8-9. It is unclear if applicant intends to refer to the same urine stream or a different urine stream. 
Regarding claim 33:
“conventional,” “substantially vertical,” and “conventionally installed” as they refer to the toilet bowl, the holes, and the toilet are relative terms and terms of degree. The specification and claims do not define the terms or set forth standards for ascertaining the requisite degree. Accordingly, a person having ordinary skill in the art cannot be reasonably apprised of the claim scope and the claim is indefinite. 
“a conventional toilet bowl” is unclear as to whether or not applicant is referring to the same toilet bowl set forth in line 2 of parent claim 28.  
Regarding claim 35:
 in line 10, “at least a portion of said urine stream” is a double inclusion of the previously recited “at least a portion said urine stream” in lines 8-9. It is unclear if applicant intends to refer to the same urine stream or a different urine stream. 
“Approximately vertically” and “suitably” are relative terms and terms of degree. The specification and claims do not define the terms or set forth standards for ascertaining the requisite degree. Accordingly, a person having ordinary skill in the art cannot be reasonably apprised of the claim scope and the claim is indefinite. 
Regarding claim 37, there is a lack of antecedent basis for “said lid assembly.”  Claim 35, on which this claim depends, does not set forth “a lid assembly.”  It will be assumed that applicant intends for claim 37 to depend from claim 36, which does set forth “a lid assembly.”
Regarding claim 38, in line 10 “at least a portion of said urine stream” is a double inclusion of the previously recited “at least a portion said urine stream” in lines 8-9. It is unclear if applicant intends to refer to the same urine stream or a different urine stream.
Regarding claim 41:
In line 9, it is not clear if “a user” is the same as the human which is set forth in line 2 of the preamble. 
In line 24-25, “a second position” is a double inclusion of “a second, urine receiving position” as set forth in lines 14 - 15. It is unclear if applicant is referring to the same or different second position. 
In line 26-27, “at least a portion of said urine stream” is a double inclusion of the previously recited “at least a portion of said urine stream” in line 25.  It is not clear if applicant is referring to the same or different urine streams. 
Regarding claim 42, there is a lack of antecedent basis for “said lid assembly” Claim 38, on which this claim depends, does not set forth “a lid assembly.”
Claim 44 is indefinite since it depends from a cancelled claim.  It is assumed that applicant intends for the claim to depend from claim 41, since claim 41 does set forth “a seat member,” however clarification by amendment is required. 
Regarding claim 45:
In line 19, “a second, urine receiving position” is a double inclusion of the second, urine receiving position set forth in line 14. 
 in line 22 “at least a portion of said urine stream” is a double inclusion of the previously recited “at least a portion said urine stream” in lines 20-21. It is unclear if applicant intends to refer to the same urine stream or a different urine stream.
Regarding claim 49, it is not clear if “a sitting human” is the same human as set forth in parent claim 45, or some other human. 
The remaining claims are indefinite insofar as they depend from rejected base claims.  In light of the above deficiencies, the claims are examined as best understood. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 40, 43 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 40 recites that in “one of the first down position and said third, up position, said inlet of said movable urine receptacle is configured to not be over said toilet bowl”. Claim 40 depends from claim 38 which recites that in “either of said first down position and said third up position,  said inlet of said movable urine receptacle is configured to not be over said toilet bowl.”  “Either of” does not set forth a further limitation on “one of” and accordingly, claim 40 fails to further limit claim 38.
 Claim 43 depends from claim 37 and recites the same limitations verbatim. Accordingly, the claim does not further limit the subject matter of the claim upon which it depends. 
 Claim 44 fails to include all of the limitations of the claim upon which it depends as it depends from a claim which no longer exists. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 29820437 (hereinafter DE ‘437).
Regarding claim 28, DE ‘437 discloses a device (1) for use with a toilet including a toilet bowl (9) for receiving solid waste and urine from a human, the bowl configured to accept urine from a urine stream passing along a urine path into the bowl, the stream originating from a human while standing proximate the front of the bowl at a standing position facing the bowl (note that the toilet of DE ‘437 is fully capable of being used in the manner claimed), the device comprising: a movable (translation, para. [0025]) urine receptacle (2) having an inlet and an outlet (4), the receptacle being movable from a first, down position (para. [0025], note also that the funnel is attached to the lid 5, which necessarily pivots to cover and uncover the bowl); to a second, urine receiving position wherein the receptacle inlet intercepts at least a portion of the urine stream above the toilet bowl so as to reduce splatter thereon, such that said receptacle diverts at least a portion of the urine stream into the inlet and the portion of the stream moves from the inlet to the outlet (para. [0008]); a passageway (3) connected to the outlet (4) of the urine receptacle (2) and configured to accept the portion of the urine stream from the receptacle and direct the portion into the toilet bowl (para. [0008]); wherein no part of the movable urine receptacle extends into the toilet bowl while in either of the first, down position or second, urine receiving position (fig.1, note that the urine receptacle is located on the top side of the toilet lid 5 and therefore it does not extend into the bowl). 
Regarding claim 29, DE ‘437 further shows that the receptacle inlet and passageway are each at least partially defined by a lid assembly (5) which at least partially covers the bowl when in the first, down position (para. [0010]). 

    PNG
    media_image1.png
    444
    588
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘437, as applied to claim 29, in view of Walega (US 5,299,328). 
Regarding claim 30, DE ‘437 discloses all of the instant invention as discussed above, but does not show handles for manipulation of the lid assembly between the first and second positions. Attention is turned to Walega which teaches a similar pivotal urinal assembly (10) having a handle (23) attached to a urine receptacle (33) which enables manipulation of the receptacle between the first and second positions.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a handle on the device of DE ‘437 to enable to urine receptacle, and thereby the lid assembly, to be manipulated between the positions without a user having to directly touch the lid or urine receptacle.  
Walega differs in that there is only one handle. However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided as many handles as is necessary so that the lid/receptacle assembly can be securely grasped by a user. This is an engineering and ergonomic design choice within the purview of the ordinary artisan. Such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Claim 33 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over DE ‘437, as applied to claim 28, in view of Edgcumbe (US 1,975,570).
Regarding claim 33, DE ‘437 discloses all of the instant invention as discussed above, and further shows that the device is configured to be mounted on a toilet (9) but is silent as to the particulars.  Attention is turned to Edgcumbe which teaches a ‘conventional’ toilet bowl (19) having two holes proximate the rear of the bowl which have coparallel bore exes which are substantially vertical when the toilet is conventionally installed.  See annotated figure below. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a conventional toilet for the device of DE ‘437 in order to make the installation of the device easier. 
    PNG
    media_image2.png
    339
    961
    media_image2.png
    Greyscale

Claim 35 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over DE ‘437 in view of Green (US 2021/0030220). 
Regarding claim 35, DE ‘437 discloses a device (1) for use with a toilet including a toilet bowl (9) for receiving solid waste and urine from a human, the bowl configured to accept urine from a urine stream passing along a urine path into the bowl, the stream originating from a human while standing proximate the front of the bowl at a standing position facing the bowl (note that the toilet of DE ‘437 is fully capable of being used in the manner claimed), the device comprising: a movable (translation, para. [0025]) urine receptacle (2) having an inlet (see annotated figure above) and an outlet (4), the receptacle being movable from a first, down position (para. [0025], note also that the funnel is attached to the lid 5, which necessarily pivots to cover and uncover the bowl); to a second, urine receiving position wherein the receptacle inlet intercepts at least a portion of the urine stream above the toilet bowl so as to reduce splatter thereon, such that said receptacle diverts at least a portion of the urine stream into the inlet and the portion of the stream moves from the inlet to the outlet (para. [0008]); a passageway (3) connected to the outlet (4) of the urine receptacle (2) and configured to accept the portion of the urine stream from the receptacle and direct the portion into the toilet bowl (para. [0008]); wherein the inlet of the movable urine receptacle may be positioned ‘approximately vertically’ above the front of the bowl when the receptacle is in the second position (see fig. 1) such that the user may ‘suitably’ access the receptacle when in the second, urine receiving position.  
DE ‘439 does not specifically show that the inlet of the receptacle is configured to extend a distance in front of the bowl when in the first, down position such that the inlet is not over the bowl when the receptacle is in the down position. Attention is turned to Green, which teaches a similar urine funnel having a receptacle with an inlet that extends a distance in front of said bowl (see annotated figure below).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have extended the distance that the receptacle inlet protrudes over the seat so that the seat does not have to be raised as far up, thereby improving access to the inlet.  Under the proposed modification, the inlet will not be located over the bowl in the first down position as it has been extended past the periphery of the bowl as taught by Green. 
Regarding claim 36, DE ‘437 further shows that the receptacle inlet and passageway are each at least partially defined by a lid assembly (5) which at least partially covers the bowl when in the first, down position (para. [0010]). 

    PNG
    media_image3.png
    482
    440
    media_image3.png
    Greyscale

Claim 37 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘437 and Green, as applied to claim 35, in view of Walega (US 5,299,328). 
Regarding claims 37 and 43, DE ‘437 as modified shows all of the instant invention as discussed above, but does not show handles for manipulation of the lid assembly between the first and second positions. Attention is turned to Walega which teaches a similar pivotal urinal assembly (10) having a handle (23) attached to a urine receptacle (33) which enables manipulation of the receptacle between the first and second positions.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a handle on the device of DE ‘437 to enable to urine receptacle, and thereby the lid assembly, to be manipulated between the positions without a user having to directly touch the lid or urine receptacle.  
Walega differs in that there is only one handle. However, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided as many handles as is necessary so that the lid/receptacle assembly can be securely grasped by a user. This is an engineering and ergonomic design choice within the purview of the ordinary artisan. Such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Claims 38 - 40, 42, 45 - 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘437 in view of DE 102015104930 (hereinafter DE ‘930).
Regarding claims 38 and 40, DE ‘437 discloses a device (1) for use with a toilet including a toilet bowl (9) for receiving solid waste and urine from a human, the bowl configured to accept urine from a urine stream passing along a urine path into the bowl, the stream originating from a human while standing proximate the front of the bowl at a standing position facing the bowl (note that the toilet of DE ‘437 is fully capable of being used in the manner claimed), the device comprising: a movable (translation, para. [0025]) urine receptacle (2) having an inlet and an outlet (4), the receptacle being movable from a first, down position (para. [0025], note also that the funnel is attached to the lid 5, which necessarily pivots to cover and uncover the bowl); to a second, urine receiving position wherein the receptacle inlet intercepts at least a portion of the urine stream above the toilet bowl so as to reduce splatter thereon, such that said receptacle diverts at least a portion of the urine stream into the inlet and the portion of the stream moves from the inlet to the outlet (para. [0008]); and a passageway (3) connected to the outlet (4) of the urine receptacle (2) and configured to accept the portion of the urine stream from the receptacle and direct the portion into the toilet bowl (para. [0008]). 
DE ‘437 does not specifically disclose a third, up position in which the receptacle is spaced apart from the urine stream and a human can sit in a sitting position relative to said toilet bowl. Attention is turned to DE ‘930 which teaches a similar toilet with a urine receptacle (11) which is part of a lid assembly (3). The urine receptacle has a first, down position (fig. 2), a second, urine receiving position (fig. 1), and a third, up position (fig. 3) wherein the receptacle is spaced apart from the urine stream and a human can sit in a sitting position relative to the bowl (on 4), and wherein, in the third position, the inlet is configured to not be over the toilet bowl (see fig. 1, note that 11 nests in 3, and therefore assumes a configuration where the inlet is not over the bowl). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a third position for the device of DE ‘437 such that the inlet is configured to not be over the bowl, so that a user can still sit on and conventionally use the toilet. 
Regarding claim 39 and 42, DE ‘437 further shows that the receptacle inlet and passageway are each at least partially defined by a lid assembly (5) which at least partially covers the bowl when in the first, down position (para. [0010]). 
Regarding claim 45, DE ‘437 discloses a device (1) for use with a toilet having a bowl (9) for receiving solid waste and urine rom a human while sitting upon a human sitting surface (surface of 8) defined above he bowl, the bowl configured to accept urine form a urine stream passing along a urine path into the bowl, the stream originating from said human while standing at a standing position facing the bowl (note that the toilet of DE ‘437 is fully capable of being used in the manner claimed), the device comprising a seat member (8) for allowing a user to sit at a sitting position such that solid human waste may be transferred into said bowl while the human is sitting on said seat member, said seat member at least partially defining said human sitting surface (8, fig. 1) that at least partially defines a waste opening for receiving solid waste and urine therethrough; a movable lid assembly (5)(1) movable from a first position (para. [0025]) to a second urine receiving position (fig. 1), the lid assembly including a urine receptacle (2) having an inlet (see annotated figure above) and an outlet (4), and a passageway (3) connected to the outlet of the receptacle, wherein said movable lid assembly is configured to move from said first position wherein said inlet is spaced apart from said urine stream to the second, urine receiving position wherein the inlet intercepts a portion of the urine stream above the bowl so as to reduce splatter thereon, and diverts  at least a portion of the stream in to the inlet such that the portion moves from the inlet to the outlet through the passageway and into the toilet (para. [0008]); wherein said passageway (3) of the movable lid assembly is configured to guide and contain the urine passing therethrough along a passageway path (through tube 3) passing  outside of the waste opening (note that the passageway 3 is attached to the top surface of the lid 5 and therefore is considered to be outside of the waste opening defined by the human sitting surface), wherein the lid assembly is pivotably mounted relative to the seat member, such that the lid assembly can be moved between first and second positions (para. [0025]), while the seat member is lowered (see fig. 1, the lid assembly is in the second position while the seat 8 is lowered). 
DE ‘437 does not explicitly provide that the seat member is pivotably mounted relative to the bowl allowing it to be pivoted from a lowered position to a raised position in which the user would not be able to sit on the seat.   Attention is turned to DE ‘930 which teaches that it is common to hingedly (5) attach a toilet seat (4) to a bowl (2) to allow the seat to move between a lowered position and a raised position (abstract).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the seat of DE ‘437 with a hinge connection to the bowl such that the lid and seat are rotatably relative to each other and the bowl since this is a common way of attaching a seat and lid assembly to a toilet bowl and ensures a wide range of function for the toilet fixture. 
Regarding claim 46, DE ‘437 as modified shows all of the instant invention as discussed above and further provides that the lid and seat member combine to form part of the human sitting surface, as the lid and seat are attached to one another and form a surface on which the user can sit and lean against. 
Regarding claims 47 and 49, DE ‘437 as modified shows all of the instant invention as discussed above, and DE ‘437 further teaches that the passageway path goes behind the human sitting surface and extends behind the back of a sitting human. Note that the passageway path defined by the passageway (3) is attached to the upper side of the toilet lid (5), and therefore when a person sits on the seat (8), the path is behind the sitting surface defined by the seat and behind a user’s back. 


    PNG
    media_image4.png
    495
    554
    media_image4.png
    Greyscale

Claim 48 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘437 and DE ‘930, as applied to claim 45, in view of Hooper (US 1,163,149). 
Regarding claim 48, DE’ 437 as modified shows all of the instant invention as discussed above, but does not show that the human sitting surface inclines downwardly from outside to inside.  Attention is turned to Hooper which teaches a toilet seat (3) which inclines downwardly from outside to inside (see slope in figure 3).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a slope or incline for the toilet seat of DE ‘437 since that is a commonly used, ergonomic shape for toilet seats that ensures user comfort. 
Allowable Subject Matter
Claims 41 and 44, as best understood given the deficiencies noted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 41, the most pertinent prior art of record, does not teach or fairly suggest a device as claimed, including a seat member defining a sitting surface portion which is pivotably mounted to the bowl, a movable lid assembly having a urine receptacle with an inlet and an outlet, a passageway connected to the outlet, and a movable lid sitting surface portion configured to cooperate with the seat member sitting surface portion when the lid is in a first, up position and the seat member is a lowered position, such that the movable lid sitting surface portion and seat member sitting surface portion combine to define a human sitting surface that the user can sit thereon, in combination with the other claimed features. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Neil (US D237,185) discloses a combined seat and lid cover, where the lid and seat combine to make a human sitting surface, but does not show the particulars of a urine receptacle as claimed. 
FR2555885, DE19514589, Seneff (US 2016/0289945), Wilson (US 3,822,419), Tribolet (US D384,139), Douillard (US 4,549,321), and Blaha (US 5,273,925) all show combination urinal, seat, and lid assemblies which are of interest to the instant invention and generally representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIN DEERY/Primary Examiner, Art Unit 3754